IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-40474
                           Summary Calendar


UNITED STATES OF AMERICA

                 Plaintiff - Appellee

     v.

TROY ALONZO ARDOIN

                 Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:01-CR-146-ALL
                       --------------------
                         September 9, 2002

Before KING, Chief Judge, and WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Troy

Alonzo Ardoin has requested leave to withdraw as counsel and has

filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967).    Ardoin has received a copy of counsel’s motion and

brief and has not filed a response.      Our independent review of

the brief and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.    See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.